568 N.W.2d 396 (1997)
224 Mich. App. 247
Flora MARTINEZ, Personal Representative of the Estate of Sylvia Martinez, Deceased, Plaintiff-Appellee,
v.
FORD MOTOR COMPANY, Defendant-Appellant.
Docket No. 170424.
Court of Appeals of Michigan.
Submitted November 6, 1996, at Detroit.
Decided June 20, 1997, at 9:00 a.m.
Released for Publication September 11, 1997.
*397 John S. Paterson and Kimberly A. Tomczyk, Sandusky (Rosemary A. Gordon, Grosse Pointe, of counsel), for Plaintiff-Appellee.
Dickinson, Wright, Moon, Van Dusen & Freeman by John E.S. Scott, Richard A. Wilhelm and Michael S. Daar (Parcel, Mauro, Hultin & Spaanstra by Malcolm E. Wheeler, pro hac vice, Denver, CO, of counsel), Detroit, for Defendant-Appellant.
McCroskey, Feldman, Cochrane & Brock by Eric Lewis, Muskegon, Coben & Ryan by Larry Coben, Scottsdale, AZ, and Arthur H. Bryant, Washington, DC, amicus curiae, for Trial Lawyers for Public Justice.
Before BANDSTRA, P.J., and NEFF and M.E. DODGE [*], JJ.
NEFF, Judge.
The question before us is whether federal law preempts a state law tort claim against an automobile manufacturer for failure to design and manufacture an automobile with an airbag or other passive occupant restraint system, when federal regulations permitted the use of manual systems. We join the vast majority of jurisdictions that have addressed this issue[1] and hold that such a common-law claim is preempted.

I
The underlying facts are not in dispute. On November 13, 1988, while driving a 1984 Ford Mustang convertible, plaintiffs decedent was involved in a fatal automobile accident. Plaintiff brought the present action against defendant Ford Motor Company, alleging in part that the Mustang was defectively designed because it lacked "passive restraints and internal guards against the occupant's interaction [with] the convertible top."
Defendant filed a motion for partial summary disposition arguing that plaintiffs "no airbag" claim was expressly and impliedly preempted by the National Motor Vehicle Safety Act (Safety Act), 15 U.S.C. § 1381 et seq.,[2] and federal Motor Vehicle Safety Standard 208 (Standard 208), 49 CFR 571.208, S4.1.2 (1996). The circuit court denied defendant's motion, finding that the Safety Act's preemption clause[3] does not expressly *398 preempt state common-law actions and that the act's savings clause[4] reserves all state common-law causes of action.
We granted defendant leave to bring this interlocutory appeal.

II
Originally enacted in 1966, the Safety Act directs the Secretary of Transportation or his delegate to establish motor vehicle safety standards, including Standard 208. 15 U.S.C. § 1392(a). For the 1984 model year, Standard 208 permitted automobile manufacturers to choose among three types of occupant restraint systems to protect front seat occupants in passenger cars: (1) a fully automatic system; (2) an automatic system combined with manual lap and/or shoulder belts; or (3) a wholly manual lap and/or shoulder belt system. It is undisputed that the 1984 Ford Mustang driven by plaintiffs decedent complied with the third option; that is, the vehicle was equipped with lap/shoulder belts, and a warning system. Despite defendant's full compliance with Standard 208, plaintiffs suit alleges, at least in part, that the Mustang was defectively designed because it complied only with this third option, rather than with the first or second option, which include some type of passive restraint system. This claim may proceed only if it is not preempted by the Safety Act and Standard 208.

III
Under the Supremacy Clause of the United States Constitution, federal law shall be the supreme law of the land. US Const, art VI, cl 2. "Where the principles of federal preemption apply, state courts are deprived of subject matter jurisdiction." Ryan v. Brunswick Corp., 454 Mich. 20, 27, 557 N.W.2d 541 (1997). However, there is a strong presumption against preemption of state law, and preemption will be found only where it is the clear and unequivocal intent of Congress. Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516, 112 S. Ct. 2608, 2617, 120 L. Ed. 2d 407 (1992). This is particularly true in the area of health and safety, which has been historically left to state regulation. Ryan, supra at 27, 557 N.W.2d 541, citing Hillsborough Co. v. Automated Medical Labs., Inc., 471 U.S. 707, 715,105 S.Ct. 2371, 2376, 85 L. Ed. 2d 714 (1985).
Preemption of state law can occur in three types of situations. First, Congress may expressly define in the language of a statute the extent to which it intends to preempt state law. Second, implied preemption may be found where the state law at issue regulates conduct in a field that Congress intended the federal government to occupy exclusively. Third, preemption may be implied because there is an actual conflict between state and federal law. Cipollone, supra at 516,112 S.Ct. at 2617.
In the present case, we find that the language of the Safety Act expressly preempts plaintiffs "no airbag" claim. We further find that because a successful "no airbag" claim would be in actual conflict with the Safety Act, plaintiffs claim is also impliedly preempted.

A
Where a statute contains an express preemption clause, the plain wording of the clause must be examined because it contains the "best evidence" of Congress' preemptive intent. Walker v. Johnson & Johnson Vision Products, Inc., 217 Mich.App. 705, 711, 552 N.W.2d 679 (1996). Here, § 1392(d) of the Safety Act, 15 U.S.C. § 1392(d), provided at the time relevant to this case as follows:
Whenever a Federal motor vehicle safety standard established under this subchapter is in effect, no State or political subdivision of a State shall have any authority either to establish, or to continue in effect, with respect to any motor vehicle or item of motor vehicle equipment any safety standard applicable to the same aspect of performance of such vehicle or item of equipment which is not identical to the Federal standard. (Emphasis added.)
In denying defendant's motion for partial summary disposition, the circuit court erroneously determined that because § 1392(d) did not expressly refer to "common *399 law actions," express preemption cannot exist. Our Supreme Court has equated the phrase "law or regulation," as it appears in a preemption clause, with common-law tort liability. Ryan, supra at 28-31, 557 N.W.2d 541. Like the phrase "law or regulation" in Ryan, we find that the phrase "safety standard" sweeps broadly and suggests no distinction between positive enactments and common-law hability. See id. at 32, n. 15, 557 N.W.2d 541; accord CSX Transportation, Inc. v. Easterwood, 507 U.S. 658, 664, 113 S. Ct. 1732, 1737, 123 L. Ed. 2d 387 (1993) (legal duties imposed by common law fall within the scope of a preemption clause barring any state "law, rule, regulation, order or standard"); Cipollone, supra at 521, 112 S. Ct. at 2620 ("`[ (S)tate] regulation can be as effectively exerted through an award of damages as through some form of preventive relief. The obligation to pay compensation can be, indeed is designed to be, a potent method of governing conduct and controlling policy.'" Quoting San Diego Building Trades Council v. Garmon, 359 U.S. 236, 247, 79 S. Ct. 773, 780, 3 L. Ed. 2d 775 [1959].). Although § 1392(d) fails to expressly mention "common-law liability," we find that plaintiffs common-law action, if successful, would constitute a "state standard."
Congress has expressly prohibited any state safety standard that is not identical to the applicable federal safety standard. 15 U.S.C. § 1392(d). A state common-law action sustaining the theory that a vehicle was defective because it lacked an airbag would create a safety standard that is related to the same aspect of performance as Standard 208, but not identical to it. Therefore, plaintiffs "no airbag" claim is expressly preempted.

B
We also find that plaintiffs claim is subject to implied preemption. Implied preemption exists where the state law stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress. Freightliner Corp. v. Myrick, 514 U.S. 280, 287, 115 S. Ct. 1483, 1487, 131 L. Ed. 2d 385 (1995); Cipollone, supra at 516, 112 S. Ct. at 2617. To ascertain the full purposes and objectives of Congress, we must examine the statute's stated purposes and policies, as well as the statute's legislative history, where possible. Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 138, 111 S. Ct. 478, 482, 112 L. Ed. 2d 474 (1990). In the present case, we are convinced that Congress' purposes support a finding of implied preemption.

1
Congress declared that the purpose of the Safety Act was "to reduce traffic accidents and deaths and injuries to persons resulting from traffic accidents." 15 U.S.C. § 1381. To achieve this goal, Congress believed that for the federal standards to be effective, they had to be uniform throughout the country. See 15 U.S.C. § 1392(d); S. Rep. No. 1301, 89th Cong., 2d Sess. 12 (1966), reprinted in 1966 U.S.Code Cong. & Admin. News 2709, 2720 ("The centralized, mass production, high volume character of the motor vehicle manufacturing industry in the United States requires that motor vehicle safety standards be not only strong and adequately enforced, but that they be uniform throughout the country.").
A state regulation requiring airbags or other passive restraints would destroy the uniformity of the federal standards and is therefore in actual conflict with the Safety Act. Indeed, to hold otherwise would be to permit juries in fifty states to create as many safety standards as there are verdicts. These state common-law damage awards would themselves become the industry standards, clearly frustrating Congress' desire for uniformity.

2
A second method chosen by Congress to achieve the ultimate goal of reducing traffic accident and resultant injuries is to permit automobile manufacturers flexibility and choice in designing occupant restraint systems. Pokorny v. Ford Motor Co., 902 F.2d 1116, 1123-1124 (C.A.3, 1990).[5] Standard *400 208 is an unambiguous example of this congressional policy, authorizing three different types of occupant restraint systems. To allow common-law liability for failure to install airbags or other passive restraint systems would effectively force automobile manufacturers to choose this option rather than one of the other statutorily approved systems. This removal of choice would frustrate the clearly expressed intent of Congress to provide manufacturers flexibility and choice in this area.
Because plaintiffs "no airbag" claim, if successful, would create an actual conflict with the regulatory scheme promulgated pursuant to the Safety Act to achieve Congress' stated goals, plaintiffs action is impliedly preempted to the extent that she alleges that the 1984 Ford Mustang was defectively designed because it lacked air bags or another passive restraint system.

IV
We must next consider whether the savings clause in 15 U.S.C. § 1397(k)"[c]ompliance with any Federal motor vehicle safety standard issued under this subchapter does not exempt any person from any liability under common law"saves plaintiffs claim. Plaintiff argued, and the circuit court agreed, that § 1397(k) means that state common-law remedies against automobile manufacturers are not preempted by the Safety Act. Otherwise, plaintiff argues, automobile "manufacturers would be immune from all claims brought by consumers injured by any restraint system or lack thereof," and consumers would be left without a remedy.
We disagree, because plaintiffs interpretation ignores the clear language of the express preemption clause. See Gebhardt v. O'Rourke, 444 Mich. 535, 542, 510 N.W.2d 900 (1994) (as far as possible, effect should be given to every phrase, clause, and word of a statute). Moreover, plaintiffs view would retroactively punish manufacturers for exercising a federally authorized choice. We cannot believe this is the result intended by Congress. Pokorny, supra at 1125 ("it is well-established that a savings clause like § 1397[k] does not `save' common law actions that would subvert a federal statutory or regulatory scheme").
The clear meaning of the Safety Act's savings clause is that compliance with federal standards will not constitute a complete affirmative defense. That is, liability will still exist under common law for a variety of claims relating to automobile safety. For example, automobile manufacturers remain liable under common law for design defects in connection with matters hot covered by federal standards. Myrick, supra at 287-288, 115 S. Ct. at 1487-1488. Manufacturers may also be liable for defects connected with the particular design and manufacture of the particular occupant restraint system chosen. See Perry v. Mercedes Benz of North America, Inc., 957 F.2d 1257, 1265 (C.A.5, 1992) (no preemption for installation of defective airbags).

V
To the extent that plaintiffs action is based on the lack of air bags or another passive occupant restraint system in the 1984 *401 Ford Mustang, it is preempted by the Safety Act and Standard 208. We therefore reverse the circuit court order denying defendant's motion for partial summary disposition and remand this case with instructions to enter summary disposition in favor of defendant on those claims predicated on defendant's failure to install airbags or other passive restraint system authorized in Standard 208 and for further proceedings consistent with this opinion.[6]
Reversed and remanded. We do not retain jurisdiction.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  See, e.g., Cellucci v. General Motors Corp., 450 Pa.Super. 438, 450-451, 676 A.2d 253 (1996), and cases cited therein.
[2]  The Safety Act was repealed in 1994 and the subject matter was recodified at 49 U.S.C. § 30101 etseq.
[3]  15 U.S.C. § 1392(d).
[4]  15 U.S.C. § 1397(k), formerly codified at 15 U.S.C. § 1397(c).
[5]  As the court in Pokorny, supra at 1124, noted, this desire for flexibility was both carefully considered and clearly expressed:

That such flexibility and choice is an essential element of the regulatory framework established in Standard 208 has repeatedly been made clear in the regulatory history of this particular safety standard. See, e.g., 49 Fed. Reg. 28962, 28997 (1984) (Secretary Dole explained that the flexibility and variety built into Standard 208 was needed to "provide sufficient latitude for industry to develop the most effective [occupant restraint] systems" and to help "overcome any concerns about public acceptability by permitting some public choice"); 46 Fed.Reg. 53419 (1981) (Secretary Lewis determined that air bags and automatic seat belts should not be required, but each should remain only one alternative among several options in satisfying occupant restraint requirements); 42 Fed. Reg. 5071 (1977) (Secretary Coleman relied on a 1976 document entitled "The Secretary's Decision Concerning Motor Vehicle Occupant Crash Protection" to conclude that passive restraint systems should not be mandated at the time due to public uncertainty). The regulatory history shows that the Department of Transportation, consistent with Congress's intent... rejected the idea that air bags or automatic seat belts should become a mandatory requirement for occupant safety [during the 1981 model year]. See, e.g., 49 Fed. Reg. 29000 (1984) (Department of Transportation "determined that airbags should not be required in all cars"); 42 Fed. Reg. 5071 (1977) (after considering several alternate approaches to occupant safety under Standard 208, Secretary of Transportation rejected alternatives "mandating] passive restraints on some or all passenger cars" and continued with approach allowing use of manual seat belts).
[6]  Because we reverse the trial court's order, defendant's challenge to the circuit court's award of costs is moot.